EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang on 08/25/2021. Amendments were made to resolve new matter issues under 35 USC 112(a) and the support(s) can be found on paragraph [0075] of the specification.  

The application has been amended as follows: 

1.	A measurement apparatus for measuring biological information, the measurement apparatus comprising:
a sensor configured to execute selectively at least a first detection mode or a second detection mode; and
a controller, wherein 
the controller is configured to control switching to the second detection mode based on output of the sensor while the sensor is in the first detection mode,
the first detection mode is to detect a proximity state of a measured part, and the second detection mode is to measure biological information including at least one of a pulse, a rate of blood flow, a blood pressure and a body temperature, from the measured part,

the light emitter emits pulses of the measuring light by applying pulsed current, 
the controller in the first detection mode determines whether an amount of the light received by the light receiver is equal to or less than a predetermined amount of light, and whether a ratio of the red component of the received light is equal to a predetermined ratio or higher than a ratio of the green component and a ratio of the blue component of the received light, to detect the proximity state of the measured part, 
the controller controls, upon detecting the proximity state of the measured part, first switching from the first detection mode to the second detection mode by changing at least one of current value, pulse width, and pulse period of the pulsed current, a number of pulses per measurement, and a measurement interval, to trigger measuring the biological information, the first switching being performed directly in response to a determination that the amount of light received by the light receiver is equal to or less than the predetermined amount of light, and the ratio of the red component of the received light is equal to the predetermined ratio or higher than the ratio of the green component and the ratio of the blue component of the received light,
the controller in the second detection mode measures the biological information based on biological information detection output from the sensor and determines whether the biological information detection output from the sensor is not a predetermined biological information detection output, and


7.	A measurement apparatus for measuring biological information, the measurement apparatus comprising:
a sensor configured to execute selectively at least a first detection mode or a second detection mode; and
a controller, wherein 
the controller is configured to control switching to the second detection mode based on output of the sensor while the sensor is in the first detection mode,
the first detection mode is to detect a proximity state of a measured part, and the second detection mode is to measure biological information including at least one of a pulse, a rate of blood flow, a blood pressure and a body temperature, from the measured part,
the sensor comprises a light emitter configured to emit measuring light and a light receiver configured to receive scattered light, which is scattered from the measured part and includes a red component, a green component, and a blue component,
the light emitter emits pulses of the measuring light by applying pulsed current, 
the controller in the first detection mode determines whether an amount of the light received by the light receiver is equal to or less than a predetermined amount of light, and whether a ratio of the red component of the received light is equal to a predetermined ratio or higher than a ratio of the green component and a ratio of the blue component of the received light, to detect the proximity state of the measured part, 
the controller controls, upon detecting the proximity state of the measured part, first switching from the first detection mode to the second detection mode by changing at least one of gain and sensitivity of the light receiver, to trigger measuring the biological information, the first switching being performed directly in response to a determination that the amount of light received by the light receiver is equal to or less than the predetermined amount of light, and the ratio of the red component of the received light is equal to the predetermined ratio or higher than the ratio of the green component and the ratio of the blue component of the received light, 
the controller in the second detection mode measures the biological information based on biological information detection output from the sensor and determines whether the biological information detection output from the sensor is not a predetermined biological information detection output, and
the controller controls, upon determining that the biological information detection output from the sensor is not a predetermined biological information detection output, second switching from the second detection mode to the first detection mode.

8.	A measurement method for measuring biological information, the measurement method comprising:
acquiring, with a controller, output of a sensor that selectively executes at least a first detection mode or a second detection mode by causing the sensor to execute in the first detection mode; and

the first detection mode is to detect a proximity state of a measured part, and the second detection mode is to measure biological information including at least one of a pulse, a rate of blood flow, a blood pressure and a body temperature, from the measured part,
the sensor comprises a light emitter configured to emit measuring light and a light receiver configured to receive scattered light, which is scattered from the measured part and includes a red component, a green component, and a blue component,
the light emitter emits pulses of the measuring light by applying pulsed current, 
the controller in the first detection mode determines whether an amount of the light received by the light receiver is equal to or less than a predetermined amount of light, and whether a ratio of the red component of the received light is equal to a predetermined ratio or higher than a ratio of the green component and a ratio of the blue component of the received light, to detect the proximity state of the measured part, to detect the proximity state of the measured part, 
the controlling comprises first switching, with the controller, upon detecting the proximity state of the measured part, from the first detection mode to the second detection mode by changing at least one of current value, pulse width, and pulse period of the pulsed current, a number of pulses per measurement, and a measurement interval, to trigger measuring the biological information, the first switching being performed directly in response to a determination that the amount of light received by the light receiver is equal to or less than the predetermined amount of light, and the ratio of the red component the predetermined ratio or higher than the ratio of the green component and the ratio of the blue component of the received light, and
the controlling further comprises: 
measuring in the second detection mode the biological information based on biological information detection output from the sensor and determining whether the biological information detection output from the sensor is not a predetermined biological information detection output; and
second switching, upon determining that the biological information detection output from the sensor is not a predetermined biological information detection output, from the second detection mode to the first detection mode.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest “the controller in the first detection mode determines whether an amount of the light received by the light receiver is equal to or less than a predetermined amount of light, and whether a ratio of the red component of the received light is equal to a predetermined ratio or higher than a ratio of the green component and a ratio of the blue component of the received light, to detect the proximity state of the measured part, the controller controls, upon detecting the proximity state of the measured part, first switching from the first detection mode to the second detection mode by changing at least one of current value, pulse width, and pulse period of the pulsed current, a number of pulses per measurement, and a measurement interval, to trigger measuring the biological information, the first switching being performed directly in response to a determination that the amount of light received .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791